DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 2/10/21.  Applicant amended claims 1, 11 and canceled claims 2, 3, 12-14.  Therefore, claims 1, 4-11, 15-23 are currently pending in this application.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 15-18, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 2018/0023438) in view of Filippi et al. (US 2017/0101966).

With regards to claim 1:
McFarland discloses a reductant delivery unit, comprising: a fluid injector (10) (see Fig. 3) having a fluid inlet disposed at a first end of the fluid injector for receiving a reductant, and a fluid outlet disposed at a second end of the fluid injector for discharging the reductant, the fluid injector defining a fluid path for the reductant from the fluid inlet to the fluid outlet (see Fig. 3, par. [0027]), the fluid injector comprising:
a tube member (20) (see Figs 3, 5) having an end disposed at or near the fluid inlet of the fluid injector, the tube member configured to pass reductant along the fluid path;
a filter (60) (see Fig. 3, par. [0029]) disposed in the tube member (20) proximal to the fluid inlet of the fluid injector;
	a calibration filter tube (see the annotated Fig. 3 below) disposed in the tube member downstream of the filter (60) (see Fig. 3), relative to a direction of flow of reductant along the fluid path from the fluid inlet to the fluid outlet of the fluid injector, the calibration filter tube having a first end portion in contact with the filter (60) (see Fig. 3) and a second end, and further including a bore defined in an axial direction through the calibration filter tube, the bore defining at least a portion of the fluid path through the fluid injector (see Figure 3); the calibration filter tube is a one-piece component from the first end portion to the second end of the calibration filter tube (see Fig. 3);
an actuator unit (coil 18 and armature 12) (see Fig. 3, par. [0025]) disposed within the fluid injector downstream of the calibration filter tube, the actuator unit engaging the second end of the calibration filter tube;


    PNG
    media_image1.png
    668
    558
    media_image1.png
    Greyscale


Filippi teaches that a fuel injector includes a volume reduction member being formed from compressible material which comprises a rubber composition (24) (see Fig. 3, par. [0014, 0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify McFarland by using a fuel injector including a volume reduction member being compressible as taught by Filippi for allowing a big opening section at the injector outlet in its opened state so as to supply of a large gas quantity in a short time limited by the engine speed (see Filippi, par. [0009]).
	Regarding to the shape of the first end portion of the calibration filter tube, it  would have been an obvious matter of design choice to have a first end portion of the calibration filter tube being a disc-shaped, since it has been held that a change in the shape of the element involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

With regards to claim 4:
The modified McFarland discloses the reductant delivery unit of claim 2; Filippi further teaches wherein an outer surface of a sidewall of the volume reduction member undulating in a direction along a longitudinal axis of the fluid injector (see Fig. 3, par. [0014, 0045]).

The modified McFarland discloses the reductant delivery unit of claim 1, McFarland further discloses wherein the fluid injector (10) (see Fig. 3) further comprises a cap member including a sidewall (58) (see Fig. 3) defining an inner space into which the filter (60) is disposed, the sidewall contacting the first end of the calibration filter tube (see Fig. 3).

With regards to claim 6:
The modified McFarland discloses the reductant delivery unit of claim 5, however, McFarland fails to disclose wherein the first end portion of the calibration filter tube is disposed in the inner space of the cap member.
With regards to the location of the first end portion of the calibration filter, it is the examiner's position that the first end portion of the calibration filter tube is disposed in the inner space of the cap member would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as available space/location, as well as the size of filter and injector. Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense (See KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (April 30, 2007)).



The modified McFarland discloses the reductant delivery unit of claim 5, McFarland further discloses wherein the first end portion of the calibration filter tube is attached to the sidewall (58) of the cap member (not numbered) such that the calibration filter tube, the cap member, the volume reduction member and the filter (60) form the unitary subassembly component of the fluid injector (10) (see the annotated Fig. 3).


    PNG
    media_image2.png
    637
    500
    media_image2.png
    Greyscale


The modified McFarland discloses the reductant delivery unit of claim 1, McFarland further discloses wherein the actuator unit comprises a pole piece (14) (see Fig. 3) disposed in a fixed position within the fluid injector (10) (see Fig. 3) and including a bore defined axially through the pole piece (14), an armature (12) (see Fig. 3) movably positioned within the fluid injector and including a pocket, a coil (18) (see Fig. 3) disposed in proximity to the pole piece (14) and the armature (12) (see Figure 3, par. [0025]), and a spring (34) (see Fig. 3, par. [0026]) disposed at least partly in the pocket of the armature (12) (see Fig. 3, par. [0025]), the calibration filter tube is disposed in the bore of the pole piece (14) (see Fig. 3) such that the second end of the calibration filter tube contacts the spring (34) (see Fig. 3, par. [0026]), and the spring (34) biases the armature away from the pole piece in an absence of current passing through the coil so that the valve assembly is placed in a closed position to prevent reductant from passing through the fluid outlet (see par. [0025, 0026]).

With regards to claim 9:
The modified McFarland discloses the reductant delivery unit of claim 8, McFarland further discloses wherein the calibration filter tube comprises a second portion (see Fig. 3) which axially extends from the first end portion of calibration filter tube (close to the filter 60), and a third portion (see Fig. 3) disposed between the second portion and the second end of the calibration filter tube, the volume reduction member (see the annotated Fig. 3 below) is disposed around the second portion, the third portion is disposed in the bore of the pole piece (14) (see FIG. 3), and 

With regards to claim 10:
The modified McFarland discloses the reductant delivery unit of claim 9; McFarland further discloses wherein an outside diameter of the second portion of the calibration filter tube is greater than an outside diameter of the third portion thereof (see Fig. 3).

With regards to claim 11:
McFarland discloses a fluid injector, comprising:
a fluid inlet disposed at a first end and configured to receive a fluid, and a fluid outlet disposed at a second end of the fluid injector for discharging the fluid, the fluid injector defining a fluid path for the fluid from the fluid inlet to the fluid outlet (see Figure 1, par. [0027]);
a tube member (20) (see Fig. 3) having an end disposed at or near the fluid inlet of the fluid injector, the tube member configured to pass fluid along the fluid path;
a filter (60) (see Fig. 3, par. [0029]) disposed in the tube member (20) proximal to the fluid inlet of the fluid injector;
a calibration filter tube (see the annotated Fig. 3 below) disposed in the tube member (20) downstream of the filter (60) (see Fig. 3), relative to a direction of flow of fluid along the fluid path from the fluid inlet to the fluid outlet of the fluid injector, 
an actuator unit (coil 18 and armature 12) (see Fig. 3, par. [0025, 0026]) disposed within the fluid injector downstream of the calibration filter tube, the actuator unit engaging the second end of the calibration filter tube (see the annotated Fig. 3);
a valve assembly (not shown) (see par. [0031]) operatively coupled to the actuator unit, wherein a position of the calibration filter tube within the tube member at least partly sets an opposing opening force for the valve assembly (see par. [0031]); and a cap member (not numbered) having a sidewall (58) defining an inner space into which the filter (60) (see Fig. 3) is disposed, the sidewall contacts and is attached to the first end of the calibration filter tube such that the cap member, the filter (60) and the calibration filter tube form a single subassembly component of the fluid injector (10) (see Fig. 3);
and a volume reduction member (see the annotated Fig. 3) having a bore through which the calibration filter tube extends, the volume reduction member occupying a space between an outer surface of the calibration filter tube and an inner surface of the tube member (20)(see Fig. 3), and the first end portion of the calibration filter tube is located between the volume reduction member and the filter (see the annotated Fig. 3 below); wherein the filter (60)(see Fig. 3), calibration filter tube and the 

    PNG
    media_image1.png
    668
    558
    media_image1.png
    Greyscale

	However, McFarland fails to disclose wherein the volume reduction member is compressible including a rubber composition and a first end portion of the calibration filter tube has a disc-shaped.
Filippi teaches a fuel injector including a volume reduction member being compressible including a rubber composition (see Figure 1, par. [0014, 0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify McFarland by using a fuel 
Regarding to the shape of the first end portion of the calibration filter tube, it  would have been an obvious matter of design choice to have a first end portion of the calibration filter tube being a disc-shaped, since it has been held that a change in the shape of the element involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

With regards to claim 15:
The modified McFarland discloses the fluid injector of claim 12, Filippi further teaches wherein a sidewall of the volume reduction member undulating along a longitudinal axis of the fluid injector (see Fig. 3, par. [0014, 0045]).
With regards to claim 16:
The modified McFarland discloses the fluid injector of claim 12, McFarland further discloses wherein the actuator unit comprises a pole piece (14) (see Fig. 3) disposed in a fixed position within the fluid injector and including a bore defined axially through the pole piece (14) (see par. [0025]), an armature (12) (see Fig. 3) movably positioned within the fluid injector and including a pocket, a coil (18) (see Fig. 3) disposed in proximity to the pole piece (14) and the armature (12), and a spring (34) (see Fig. 3, par. [0026]) disposed at least partly in the pocket of the armature (12) (see Fig. 3, par. [0019, 0020]), wherein the calibration filter tube is disposed in the bore 

With regards to claim 17:
The modified McFarland discloses the fluid injector of claim 15, McFarland further discloses wherein the calibration filter tube (see the annotated Fig. 3) comprises a second portion which axially extends from the first end portion of the calibration filter tube, and a third portion disposed between the second portion and the second end of the calibration filter tube, the volume reduction member (see the annotated Fig. 3 above) is disposed around the second portion, the third portion is disposed in the bore of the pole piece (14) (see Fig. 3) and a downstream end of the volume reduction member is adjacent an upstream end of the pole piece (14) (see Fig. 3) relative to the direction of flow of fluid along the fluid path.

With regards to claim 18:
The modified McFarland discloses the fluid injector of claim 17; McFarland further discloses wherein an outside diameter of the second portion of the calibration filter tube is greater than an outside diameter of the third portion thereof (see Fig. 3).


The modified McFarland discloses the fluid injector of claim 11, however, McFarland fails to disclose wherein the first end portion of the calibration filter tube is disposed in the inner space of the cap member.
With regards to the location of the first end portion of the calibration filter, it is the examiner's position that the first end portion of the calibration filter tube is disposed in the inner space of the cap member would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as available space/location, as well as the size of filter and injector. Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense (See KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (April 30, 2007)).
With regards to claims 21, 23:
The modified McFarland discloses the reductant delivery unit of claims 1,22, McFarland further discloses wherein the calibration filter tube is disposed entirely downstream of the filter (60) (see Fig. 3).

With regards to claim 22:
The modified McFarland discloses the reductant delivery unit of claim 11, McFarland further discloses wherein the calibration filter tube is a one-piece component from the first end portion to the second end (see Fig. 3).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 2018/0023438) in view of Filippi et al. (US 2017/0101966) as applied to claim 17 above, and further in view of Harvey et al. (US 2012/0031996).
The modified McFarland discloses the fluid injector of claim 17, however, McFarland fails to disclose an annular tab which extends from the third portion of the calibration filter tube, is disposed within the bore of the pole piece and forms a press fit engagement therewith.
Harvey teaches that a fuel injector comprises tabs (44) which extends and is disposed within a bore and forms a press fit engagement therewith (see Figure 4, par. [0026, 0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify McFarland by using tabs which extends and being disposed within the bore and forming a press fit engagement therewith as taught by Harvey for providing a simply and highly effective fuel injector assembly (see Harvey, par. [0033]).
With regards to the limitation “annular tab”, it would have been an obvious matter of design choice to have the annular tab in Harvey, since it has been held that a change in the shape of the element involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered and they are not deemed persuasive in part.  Applicant argues that McFarland reference does not disclose the calibration filter tube having a first end portion which is disc-shaped and in 
The examiner respectfully disagrees.  McFarland discloses the calibration filter tube having a first end portion in contact with a filter (60), and the first end portion (not numbered) of the calibration filter tube is located between the volume reduction member and the filter (60) (see the annotated Fig. 3 below).  
Regarding to the shape of the first end portion of the calibration filter tube, it would have been an obvious matter of design choice to have a first end portion of the calibration filter tube being a disc-shaped, since it has been held that a change in the shape of the element involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

    PNG
    media_image1.png
    668
    558
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30a.m. -5:30p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPT© Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747